DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 18-37 in the reply filed on 03/18/2022 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 1-17.
Authorization for this examiner’s amendment was given in an interview with Chihhuai Chiu on 7/13/2022.

Please amend paragraph 9 of the specification as following: Figures 17A, 17B, 17C are cross-sectional side views of the semiconductor device structure of Figure 16A after the processes discussed above with respect to 9A — 9C to 15A — 15C are performed on the semiconductor device structurefigure 17D illustrates an enlarged view of a portion of the nanosheet channels according to some embodiments of the present disclosure.

Allowable Subject Matter
Claims 18-37 are allowed.

The following is the reason for allowance of claim 18, pertinent arts do not alone or in combination disclose:  forming a stack of layers comprising a plurality of first semiconductor layers, a plurality of second semiconductor layers, and a plurality of first dopant suppression layers, wherein each second semiconductor layer is disposed between adjacent first dopant suppression layers of the plurality of first dopant suppression layers; forming a first source/drain feature and a second source/drain feature, wherein the first and second source/drain features are in contact with the plurality of first semiconductor layers; removing the plurality of second semiconductor layers to expose portions of the first semiconductor layer and portions of each of the plurality of first dopant suppression layers; forming a gate dielectric layer to surround exposed portions of the plurality of first semiconductor layers and portions of each of the plurality of first dopant suppression layers; and forming a gate electrode layer to surround the gate dielectric layer.

The following is the reason for allowance of claim 26, pertinent arts do not alone or in combination disclose:  forming a plurality of fin structures over a substrate, wherein each fin structure comprises a plurality of first and second semiconductor layers alternatingly arranged, and each of the plurality of first semiconductor layers has a first dopant suppression layer formed therein; forming a plurality of sacrificial gate structures over a portion of each of the plurality of fin structures; removing portions of the plurality of fin structures not covered by the sacrificial gate structures; forming a source/drain feature in regions created as a result of removal of the portions of the fin structures; forming sequentially a contact etch stop layer (CESL) and an interlayer dielectric on the source/drain feature; removing the sacrificial gate structure and the plurality of second semiconductor layers to expose a portion of the plurality of first dopant suppression layers; and forming sequentially a gate dielectric layer and a gate electrode layer on exposed portions of the plurality of the first dopant suppression layers.

The following is the reason for allowance of claim 34, pertinent arts do not alone or in combination disclose:  forming a plurality of first semiconductor layers over a substrate;
forming a plurality of first dopant suppression layers over the substrate, wherein the first dopant suppression layers are chemically different from the first semiconductor layers, and at least two adjacent first dopant suppression layers are formed between two adjacent first semiconductor layers; forming a plurality of second semiconductor layers over the substrate, wherein the second semiconductor layers are chemically different from the first semiconductor layers and the first dopant suppression layers, and each second semiconductor layer is disposed between and in contact with two adjacent first dopant suppression layers; forming trenches through the plurality of first semiconductor layers, the plurality of first dopant suppression layers, and the plurality of second semiconductor layers to expose a portion of the substrate; forming a plurality of sacrificial gate structures over a portion of the plurality of first semiconductor layers, the plurality of first dopant suppression layers, and the plurality of second semiconductor layers;
removing portions of the plurality of first semiconductor layers, the plurality of first dopant suppression layers, and the plurality of second semiconductor layers not covered by the sacrificial gate structures; removing edge portions of each of the plurality of second semiconductor layers to create a cavity between two adjacent first dopant suppression layers;

filling the cavity with a dielectric spacer; forming a source/drain feature on opposing sides of each of the plurality of the sacrificial gate structures so that the source/drain feature is at least in contact with the dielectric spacers and the first dopant suppression layers; forming sequentially a contact etch stop layer (CESL) and an interlayer dielectric on the source/drain feature; removing the sacrificial gate structure and the plurality of second semiconductor layers to form an opening between two adjacent first suppression layers; and filling the opening with a gate dielectric layer and a gate electrode layer so that the gate dielectric layer is in contact with the first suppression layers, the dielectric spacers, and the gate electrode layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yeung et al (US Patent No. 10032867), Mochizuki et al (US Patent No. 9954058), Reznicek (US Patent No. 10170638), Chung et al (US Pub No. 20190326396), Xiao (US Pub No. 20210066292), Lilak et al (US Pub No. 20210296315).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895